                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     ELLEN HARDIN,                                      Case No. 17-cv-05554-JST (TSH)
                                   5                    Plaintiff,
                                                                                            ORDER CONCERNING DEPOSITIONS
                                   6             v.

                                   7     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10          The Court had another telephonic hearing today concerning depositions in this action.

                                  11          With regard to Amy McColley’s deposition, the Court previously ruled that it should take

                                  12   place on June 14, 2019 at 12:30 p.m. in San Francisco. For the reasons stated on the record, the
Northern District of California
 United States District Court




                                  13   Court ORDERS McColley’s counsel to tell Plaintiff’s counsel by noon tomorrow whether

                                  14   McColley can be available for deposition in the afternoon of June 19 in Mendocino. If she can,

                                  15   the deposition will take place there and then. If not, then it will be in San Francisco on June 14 as

                                  16   previously ordered.

                                  17          Per the agreement of the parties, Cindy Richards’ deposition has been rescheduled for June

                                  18   19 at 10:00 a.m. in Mendocino. The Court ORDERS Richards’ counsel to meet and confer with

                                  19   Plaintiff’s counsel concerning any costs he should have to pay due to Richards’ last-minute

                                  20   cancelation of today’s deposition. If they cannot reach an agreement, they may file a joint letter

                                  21   brief with the Court on that issue.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: 6/12/2019

                                  25
                                                                                                    THOMAS S. HIXSON
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
